Title: From George Washington to William Heath, 28 May 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir,
                            Head Quarters, Newburgh 28th May 1782
                        
                        In Addition to the Instructions I gave in my Letter of the 26th respecting Flags, I think
                            it necessary to observe, that no Persons ought to be permitted to pass or repass under Cover of
                            Flags, except those whose Names are properly inserted: As it is reported, that some People having availed themselves of
                            such Opportunities, have formerly come into Jersey without any legal Permission.
                        By the Contract for the moving Army, all Stores & other Apparatus made Use of by our Issuing
                            Commissaries were to be furnished to the Contractors, they being responsible that the public Property shall not be wasted
                            or destroyed.
                        I am taking every possible Measure for replenishing our Magazines.
                        Mr Sands, I know, is very much occupied, at present, in making Preparations for the Celebration of the Birth
                            of the Dauphin. I hope as soon as that is over, he will settle with you the Commutation of Articles to your Satisfaction—If he will not do it agreeably to the Principles of the Contract, I beg you to inform me of it, and believe that I am,
                            Dear Sir, Your most obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Your Letter of the 23d respecting Forage consumed in the County of West Chester shall be attended
                                to, as soon as I can get Leisure for the Purpose.
                            As a further regulation of Flags, I wish the following may be adhered to, and considered as a standing
                                Order. No Person coming from the Enemys Lines with a flag, is to be permitted to come within our Lines, or proceed
                                into the Country, without having first obtained permission in writing for the purpose, from the Executive of the State
                                to which he or she wishes to go—No Persons coming from the Enemy on business of a Military Nature are to be suffered
                                to advance within the out Posts, unless liberty shall be first obtained from the General Commandg the Army at the
                                time.
                        

                    